Public Utilities Commission, No. 00-2469-EL-UNC. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of the motion for leave to intervene by First Energy Corp., and the amended motion to expedite consideration of the merits by appellants,
IT IS ORDERED by the court that the motion to intervene be, and hereby is, granted.
Cook, J., not participating.
IT IS FURTHER ORDERED by the court that the amended motion to expedite consideration of the merits be, and hereby is, denied.
Cook, J., not participating.